Exhibit 10.9

NTELOS HOLDINGS CORP.

EMPLOYEE STOCK PURCHASE PLAN

(As Amended and Restated Effective as of March 20, 2006)

1. PURPOSE

The purpose of the NTELOS Holdings Corp. Employee Stock Purchase Plan (the
“Plan”) is to give eligible employees of NTELOS Holdings Corp. and its
designated subsidiaries an opportunity to buy stock of NTELOS Holdings Corp.
through payroll deductions. NTELOS Holdings Corp. intends for the Plan to
qualify as an employee stock purchase plan within the meaning of Section 423 of
the Internal Revenue Code of 1986, as amended, and the Plan shall be construed
accordingly.

2. DEFINITIONS

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
thereto.

“Committee” means the Compensation Committee of the Board, if the Board appoints
it to administer the Plan, or the Board itself if the Compensation Committee is
not appointed to administer the Plan.

“Common Stock” means the Common Stock, $0.01 par value per share, of the
Company.

“Company” means NTELOS Holdings Corp., a Delaware corporation.

“Compensation” means the Form W-2 earnings an Employer pays to a Participant
during an applicable period as modified below. For purposes of this definition,
Form W-2 earnings means wages within the meaning of Section 3401(a) of the Code
in connection with income tax withholding at the source, and all other
compensation paid to the Participant by an Employer in the course of its trade
or business, for which the Employer is required to furnish the Participant with
a written statement under Sections 6041(d), 6051(a)(3) and 6052 of the Code,
determined without regard to exclusions based on the nature or location of the
employment or the services performed (such as the exception for agricultural
labor in Section 3401(a)(2) of the Code). Compensation shall include only
amounts actually paid to the Participant during the applicable period.
Compensation includes any amount which is contributed to an employee benefit
plan for the Participant by the Employer pursuant to a salary reduction
agreement and which is not includable in the gross income of the Participant
under Sections 125, 402(e)(3), 402(h)(1)(B) or 403(b) of the Code. Compensation
also includes, by way of example and not limitation, the Participant’s base
salary or pay and any bonuses (other than signing bonuses) Participant receives,
such as the team incentive plan bonus. Notwithstanding the foregoing,
Compensation shall not include signing bonuses (but will include other bonuses,
such as, by way of example and not limitation, the team incentive plan bonus),
relocation pay, educational allowances, any form of equity compensation, such as
compensation attributable to stock options, restricted stock, stock appreciation
rights, restricted stock units, phantom stock or other



--------------------------------------------------------------------------------

similar awards, fringe benefit programs, such as car allowances, relocation
reimbursements or expatriate allowances, or any payments received under any
employee benefit plans including without limitation any non-qualified deferred
compensation or short-term or long-term disability plan.

“Contributions Account” means the bookkeeping account the Company establishes
under the Plan for each Participant.

“Effective Date” means the later of (i) April 1, 2006 or (ii) the first day of
the calendar month following both the Initial Public Offering of the Company and
the filing with the Securities and Exchange Commission of a Form S-8 to register
the Common Stock available for purchase under the Plan.

“Eligible Employee” means any Employee whose customary employment is for more
than 20 hours per week and for more than five months in a calendar year and who
is not both a “highly compensated employee” as provided under Section 414(q) of
the Code and either the chief executive officer, president, executive vice
president, or senior vice president of the Company. Eligible Employee includes
an officer of an Employer within the meaning of Section 16 of the Exchange Act,
if such officer is otherwise eligible under the terms of the Plan.

“Employee” means any person whom an Employer employs in accordance with
Section 3401 of the Code and the regulations thereunder. The definition of
Employee shall be construed in accordance with Sections 421 and 423 of the Code
and the regulations thereunder.

“Employer” means the Company and each designated Subsidiary that adopts the Plan
in accordance with Section 12.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” of the Common Stock on the Valuation Date means the closing
price of a share of Common Stock on the principal national securities exchange
(including NASDAQ) on which the Common Stock is listed or traded on such date
or, if Common Stock was not traded on such date, on the last preceding day on
which the Common Stock was traded. If at any time such Common Stock is not
listed on any national securities exchange, the Fair Market Value shall be the
value of such Common Stock as determined in good faith by the Committee in any
other manner consistent with the Code and accompanying regulations that the
Committee determines appropriate.

“Initial Public Offering” means issuance or sale by the Company of Common Stock
required to be registered under Section 12 of the Exchange Act, such that
immediately following the transaction the Company is subject to the reporting
obligations of Section 12 of the Exchange Act.

“Participant” means an Eligible Employee who has enrolled in the Plan in
accordance with Section 4.

“Participation Period” means each calendar month during which an offer to
purchase Common Stock is made to Eligible Employees under the Plan. The first
Participation Period shall begin on the first day of the calendar month
following the Effective Date that the Committee designates as the first
Participation Period.

 

2



--------------------------------------------------------------------------------

“Plan” means the NTELOS Holdings Corp. Employee Stock Purchase Plan, as it now
exists or as it hereafter may be amended.

“Purchase Date” means the date of exercise of a Purchase Right granted under the
Plan. The Purchase Date shall be the last day of each Participation Period.

“Purchase Price” means the price per share of Common Stock under a Purchase
Right as determined in accordance with Section 5(b).

“Purchase Right” means the right granted to a Participant under the Plan to
purchase shares of Common Stock in accordance with the terms of the Plan.

“Subsidiary” means any corporation, other than the Company, in an unbroken chain
of corporations beginning with the Company if, at the time of the Purchase Date,
each of the corporations other than the last corporation in the unbroken chain
owns stock possessing 50 percent or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain, including a
corporation that becomes a Subsidiary after the Effective Date of the Plan.

“Valuation Date” means the date as of which the Fair Market Value of Common
Stock is being determined.

3. STOCK SUBJECT TO PLAN

The aggregate number of shares of Common Stock that may be purchased under the
Plan shall not exceed 200,000 shares. The number of shares of Common Stock that
may be purchased under the Plan is subject to adjustment pursuant to Section 10.
Shares of Common Stock purchased under the Plan may be authorized but unissued
shares, treasury shares or shares purchased on the open market or by private
purchase. The Company hereby agrees to reserve sufficient authorized shares of
Common Stock to provide for the exercise of Purchase Rights granted under the
Plan. If any Purchase Right granted under the Plan expires unexercised or is
terminated, surrendered or canceled without being exercised, in whole or in
part, for any reason, the number of shares of Common Stock subject to such
Purchase Right shall again be available for grant as a Purchase Right and shall
not reduce the aggregate number of shares of Common Stock available for the
grant of Purchase Rights as set forth herein. If the total number of shares of
Common Stock to be purchased on a Purchase Date exceeds the number of shares of
Common Stock then available under the Plan, the Committee shall allocate the
available shares of Common Stock among the Participants on a pro-rata basis
based on the balances on the Purchase Date of the Participants’ Contributions
Accounts.

4. PARTICIPATION

(a) Eligibility. Any Eligible Employee whom an Employer employs on the Purchase
Date for a Participation Period shall be eligible to participate in the Plan
during such Participation Period, subject to the terms and conditions of the
Plan. The Company from time to

 

3



--------------------------------------------------------------------------------

time, and as it deems appropriate, will notify each Employee whom the Company
reasonably anticipates will be an Eligible Employee on the Purchase Date of a
Participation Period (and who is not already a Participant), of his or her
eligibility to participate in the Plan for the Participation Period, subject to
the terms and conditions of the Plan.

(b) Initial Enrollment. An Eligible Employee shall become a Participant by
completing a participation agreement authorizing payroll deductions on a form
the Committee provides or in such other manner as the Committee may determine
and delivering such participation agreement to the Company no later than 10 days
prior to the last business day of the month immediately preceding the applicable
Participation Period. With respect to any Employee who becomes an Eligible
Employee after such time and before the Purchase Date for the applicable
Participation Period, such Eligible Employee shall become a Participant by
completing a participation agreement as the Committee may reasonably determine.
Following the timely submission of a valid participation agreement, payroll
deductions for a Participant shall commence on the first payroll period that
occurs on or after the first day of the applicable Participation Period or, if
applicable, after the delivery of the participation agreement, and shall
continue for successive Participation Periods during which the Participant
participates in the Plan, unless the Participant withdraws from the Plan
pursuant to Section 7, terminates employment with all Employers, ceases to be an
Eligible Employee pursuant to Section 8 or the Participant would own stock
possessing 5% or more of the Company or any Subsidiary, as set forth in
Section 5(c)(i).

(c) Enrollment after Withdrawal or Termination of Employment. A Participant who
ceases participation in the Plan may again become a Participant in the Plan for
any subsequent Participation Period if he or she again becomes eligible to
participate in the Plan on the Purchase Date for such Participation Period and
delivers a new participation agreement to the Company no later than the
timeframe that would apply for initial enrollment as described in Section 4(b).

(d) Amount of Payroll Deduction. A Participant shall elect on his or her
participation agreement to have deductions made from his or her Compensation for
each Participation Period in any whole percent which does not exceed 12%.

(e) Participant’s Contributions Account. All payroll deductions that a
Participant makes shall be credited to the Participant’s Contributions Account.
No interest or earnings shall accrue on any payroll deductions credited to a
Participant’s Contributions Account.

(f) Changes in Payroll Deductions. Except as otherwise provided in this
Section 4(f) and in Sections 4(b) (in connection with late eligibility), 7 (in
connection with withdrawal from the Plan) and 8 (in connection with the
Participant’s termination of employment), a Participant may not increase or
decrease the amount of his or her payroll deductions during a Participation
Period. However, a Participant may increase or decrease the amount of his or her
payroll deductions for a later Participation Period by delivering a new
participation agreement to the Company no later than ten 10 days prior to the
last business day of the month immediately preceding such later Participation
Period.

(g) Participation During Leave of Absence. The Committee in its discretion shall
determine the extent to which any leave of absence for governmental or military
service, illness,

 

4



--------------------------------------------------------------------------------

temporary disability or other reasons will impact an individual’s enrollment or
participation in the Plan or his or her rights thereunder. For purposes of this
Plan, the employment relationship will be treated as continuing intact while an
individual is on military, sick leave or other bona fide leave of absence (such
as temporary employment by the Government) if the period of such leave does not
exceed three (3) months, or, if longer, so long as the individual’s right to
reemployment is provided either by statute or contract. Where the period of
leave exceeds three (3) months and the individual’s right to reemployment is not
provided either by statute or contract, the employment relationship will be
deemed to have terminated on the first day immediately following such
three-month period. Unless the Committee otherwise provides, if a Participant
goes on an unpaid leave of absence during a Participation Period, no further
payroll deductions will be made for such Participation Period. However, unless
such Participant withdraws from the Plan pursuant to Section 7, he or she will
continue to be a Participant for the Participation Period and the Participant’s
Purchase Rights for the Participation Period shall be automatically exercised on
the Purchase Date for such Participation Period in accordance with Section 6.
Additionally, unless such Participant withdraws from the Plan pursuant to
Section 7, he or she will continue to be a Participant for any ensuing
Participation Period so long as further payroll deductions may be made for such
Participation Periods. When the employment relationship is deemed to have
terminated, the Participant will be subject to the provisions of Section 8
hereof.

5. GRANT OF PURCHASE RIGHTS

(a) Number of Shares Subject to Purchase Right. For each Participation Period,
each Participant shall be granted a Purchase Right to purchase on the Purchase
Date of such Participation Period, at the applicable Purchase Price, such number
of shares of Common Stock (including fractional shares) as is determined by
dividing the amount of the Participant’s payroll deductions allocated to the
Participant’s Contributions Account for the Participation Period by the
applicable Purchase Price, subject to the maximum limit of shares of Common
Stock that may be purchased or are available as described herein. All
Participants receiving Purchase Rights shall have the same rights and privileges
under the Plan with respect to such Purchase Rights.

(b) Purchase Price. The Purchase Price per share of Common Stock for a
Participant shall be 85 Percent of the Fair Market Value per share of the Common
Stock on the Purchase Date for the Participation Period.

(c) Certain Limitations. Notwithstanding any other provision of the Plan, no
Participant shall be granted a Purchase Right for a Participation Period:

(i) To the extent that, immediately after the Purchase Right becomes exercisable
on the Purchase Date, the Participant would own stock possessing five percent or
more of the total combined voting power or value of all classes of stock of the
Company or any Subsidiary within the meaning of Section 423(b)(3) of the Code.
For purposes of this Section 5(c)(i), stock ownership of a Participant shall be
determined under the stock attribution rules of Section 424(d) of the Code, and
stock that the Participant may purchase under outstanding Purchase Rights or
options shall be treated as stock the Participant owns.

 

5



--------------------------------------------------------------------------------

(ii) To the extent that the Participant’s rights to purchase stock under all
employee stock purchase plans (as defined in Section 423 of the Code) of the
Company and any Subsidiary would accrue at a rate that exceeds $25,000 in Fair
Market Value of such stock (determined as of the Purchase Date) for each
calendar year in which any Purchase Right is outstanding at any time. For this
purpose, the right to purchase stock accrues when the Purchase Right first
becomes exercisable during the calendar year. This limitation is meant to comply
with the requirements of Section 423(b)(8) of the Code and will be construed
accordingly.

(iii) If the Participant makes a hardship withdrawal from a cash or deferred
arrangement established by the Company or any Subsidiary and is prohibited from
making employee contributions to the Plan under Section 401(k) of the Code and
the Treasury Regulations thereunder, in which case the Participant shall be
deemed to have withdrawn from the Plan in accordance with Section 7 as of the
date of such hardship withdrawal.

(iv) For more than 1,000 shares of Common Stock for any Participation Period.

Any Purchase Right granted under the Plan shall be deemed to be modified to the
extent necessary to satisfy this Section 5(c). To the extent necessary to comply
with this Section 5(c), a Participant’s payroll deductions may be decreased to
Zero Percent at any time during a Participation Period (or such other percentage
required to comply with the terms of the Plan). In that event, payroll
deductions shall recommence, if at all, at the rate provided in such
Participant’s Participation Agreement at the beginning of the first
Participation Period for which payroll deductions can commence after compliance
with this Section 5(c), unless the Participant withdraws from the Plan pursuant
to Section 7, terminates employment with all Employers or otherwise ceases to be
an Eligible Employee pursuant to Section 8.

6. EXERCISE OF PURCHASE RIGHTS

(a) Automatic Exercise. Notwithstanding any other provision of the Plan, the
Participant’s Purchase Right for the purchase of Common Stock during a
Participation Period shall be automatically exercised on the Purchase Date
applicable to such Participation Period, and the maximum number of shares of
Common Stock (including fractional shares) under the Purchase Right shall be
purchased for the Participant at the applicable Purchase Price with the
accumulated payroll deductions in his or her Contributions Account at that time
(subject to the limitations set forth in Section 5(c) or termination of the
Purchase Right as provided in Sections 7 or 8).

(b) Delivery of Stock. As soon as reasonably practicable after each Purchase
Date, the shares of Common Stock each Participant purchases on such Purchase
Date shall be credited to an account in such Participant’s name with one or more
brokers the Committee designates. A Participant will be issued a certificate for
his or her shares of Common Stock when his or her participation in the Plan is
terminated, the Plan is terminated, or upon request.

 

6



--------------------------------------------------------------------------------

(c) Termination of Purchase Right. A Purchase Right granted during a
Participation Period that is not automatically exercised on the Purchase Date
shall expire at the end of the last day of the Participation Period, unless
earlier terminated as provided in Section 7 or Section 8.

(d) Excess Account Balances. Any payroll deductions credited to a Participant’s
Contributions Account for a Participation Period that have not been used to
purchase Common Stock on the Purchase Date for such Participation Period (as a
result of the limitations set forth in Section 5(c), a withdrawal from the Plan
in accordance with Section 7, a termination of employment with all Employers or
ceasing to be an Eligible Employee in accordance with Section 8 or otherwise)
shall be paid to the Participant (without interest) within 30 days after the
last day of the Participation Period. Any amounts to be paid to a Participant
after his or her death shall be paid to the personal representative of the
Participant’s estate.

(e) Rights as a Shareholder. No Participant shall have any rights as a
shareholder unless and until certificates for shares of Common Stock have been
issued to the Participant or the transfer agent for the Common Stock reflects
the Participant’s ownership in the Company’s stock ledger or other appropriate
record of Common Stock ownership.

7. WITHDRAWAL

A Participant may withdraw from participation for a Participation Period (and
any subsequent Participation Period) by giving written notice to the Company in
a form acceptable to the Company, and such withdrawal generally will be
effective as soon as administratively practical after the Participant delivers
his or her written notice of withdrawal to the Company. If the Participant
desires to withdraw by the first day of a Participation Period, the Company must
receive the Participant’s written notice of withdrawal no later than 10 days
prior to the last business day of the month immediately preceding such
Participation Period. In the event of a withdrawal (i) any outstanding Purchase
Rights will be terminated and the balance in the Participant’s Contributions
Account will be paid to the Participant as described in Section 6(d) and (ii) no
further payroll deductions will be made after the withdrawal is effective. A
Participant’s withdrawal from participation for any Participation Period will
not have any effect upon his or her eligibility to participate in any succeeding
Participation Period or in any similar plan which any Employer may hereafter
adopt. Notwithstanding the foregoing, however, if a Participant withdraws during
a Participation Period, payroll deductions shall not resume at the beginning of
a succeeding Participation Period unless the Participant timely delivers to the
Company a new participation agreement and otherwise complies with the terms of
the Plan. Notwithstanding the foregoing, this Section 7 is subject to the
provisions of Section 8, which governs any withdrawal in connection with a
termination of employment.

8. TERMINATION OF EMPLOYMENT

Upon termination of a Participant’s employment with all Employers for any reason
or in the event that a Participant otherwise ceases to be an Eligible Employee,
the Participant shall be deemed to have withdrawn from participation in the Plan
as of the date of his or her termination of employment, or, if applicable, as of
the date he or she otherwise ceased to be an Eligible Employee. In that case,
(i) any outstanding Purchase Rights will be terminated and the balance in the
Participant’s Contributions Account will be paid to the Participant as described
in Section

 

7



--------------------------------------------------------------------------------

6(d) and (ii) no further payroll deductions will be made for such Participation
Period after the Participant’s last payroll period with all Employers, or, if
applicable, after the Participant’s last payroll period with all Employers as an
Eligible Employee.

9. TRANSFERABILITY

A Participant may not transfer, assign, pledge or otherwise dispose of a
Purchase Right (or any rights attendant to a Purchase Right) granted pursuant to
the Plan other than by will or the laws of descent and distribution. No Purchase
Right shall be subject to execution, attachment or similar process. Any
attempted assignment, transfer, pledge, hypothecation or other disposition of a
Purchase Right, or levy of attachment or similar process upon the Purchase Right
not specifically permitted herein, shall be null and void and without effect,
except that the Committee in its discretion may treat such act as an election to
withdraw during a Participation Period in accordance with Section 7 hereof. A
Purchase Right is exercisable during the Participant’s lifetime only by the
Participant.

10. ADJUSTMENTS AFFECTING PURCHASE RIGHTS

(a) Changes in Capitalization. The Board, in its sole discretion, may adjust the
number of shares of Common Stock available under the Plan, the number of shares
of Common Stock subject to each outstanding Purchase Right, and the Purchase
Price for such shares of Common Stock in order to reflect any increase or
decrease in the number of issued shares of Common Stock resulting from any stock
split or reclassification of Common Stock, payment of any stock dividend, or any
other similar increases or decreases in the number of outstanding shares of
Common Stock without the receipt of consideration therefor. Adjustments the
Board makes pursuant to this Section 10(a) shall be final and binding on all
parties.

(b) Dissolution, Merger, and Consolidation. Upon dissolution or liquidation of
the Company, upon a merger or consolidation of the Company in which the Company
is not the surviving corporation or upon any other similar event or transaction,
each Participant who holds Purchase Rights under the Plan shall be entitled to
purchase at the next Purchase Date the same relative cash, securities, and/or
other property which a holder of Common Stock was entitled to receive at the
time of such transaction. The Board shall take whatever action is deemed
reasonably necessary to assure that Participants receive the benefits described
in this Section 10(b).

11. SHAREHOLDER APPROVAL OF PLAN

The Board adopted the Plan on January 25, 2006 and the shareholders of the
Company approved the Plan on February 8, 2006. The Board amended and restated
the Plan as set forth herein on March 20, 2006, which amendment and restatement
does not require shareholder approval.

12. ADOPTION OF PLAN BY SUBSIDIARIES

The Company, by action of the Board, may authorize any of its Subsidiaries to
adopt the Plan. A Subsidiary, if the Company has authorized it to do so, may
adopt the Plan by action of its board of directors.

 

8



--------------------------------------------------------------------------------

13. ADMINISTRATION AND CLAIMS PROCEDURES

(a) The Committee shall administer the Plan. References to the “Committee” shall
include the Committee, the Board if it is acting in its administrative capacity
with respect to the Plan, and any delegates the Committee appoints pursuant to
Section 13(b). Each member of the Committee, if not the Board, serves at the
pleasure of the Board, which may change the membership of the Committee or fill
any vacancy at any time. The Committee shall select one of its members as a
chairman and shall hold meetings at the times and places as it may deem
advisable. The Committee shall take all actions by majority decision. Any action
evidenced by a written instrument that the majority of the members of the
Committee sign shall be as fully effective as if the Committee had taken the
action by a majority vote at a meeting duly called and held.

(b) Subject to the provisions of the Plan, the Committee shall have full and
final authority, in its discretion, to take any action with respect to the Plan,
including, without limitation, the following: (i) to establish rules and
procedures for the administration of the Plan; (ii) to prescribe the form(s) of
any agreements or other written instruments used in connection with the Plan;
(iii) to determine the terms and provisions of the Purchase Rights granted
hereunder; and (iv) to construe and interpret the Plan, the Purchase Rights, the
rules and regulations, and the agreements or other written instruments, and to
make all other determinations necessary or advisable for the administration of
the Plan. The determinations of the Committee on all matters regarding the Plan
shall be final and binding upon each Employer, each Employee, each Participant
and any other person claiming a right under the Plan. Except to the extent
prohibited by the Plan or by applicable law, the Committee may appoint one or
more persons to assist in the administration of the Plan and may delegate all or
any part of its responsibilities and powers, other than any power to amend or
terminate the Plan, to any such person or persons. The Committee in its
discretion may administer the Plan as it deems appropriate, including without
limitation using paperless and electronic means to administer the Plan.

(c) Subject to the indemnification provisions of the Company’s Articles of
Incorporation and Bylaws and applicable law, the Company shall indemnify members
of the Committee against the reasonable expenses, including attorney’s fees,
such members actually and necessarily incur in connection with the defense of
any action, suit or proceeding, or in connection with any appeal thereof, to
which they or any of them may be a party by reason of action taken or not taken
in connection with the Plan or any Purchase Right hereunder, and against all
amounts they or any of them pay in settlement thereof or in satisfaction of a
judgment in any action, suit or proceeding. However, the Company shall not
indemnify a member of the Committee for matters as to which he or she (i) shall
be adjudged in the action, suit or proceeding to be liable for gross negligence
or intentional misconduct or (ii) derived an improper personal benefit.

(d) It is not necessary for a Participant to file a claim in order to receive
benefits under this Plan. On receipt of a claim for benefits, however, the
Committee will respond in writing within 90 days. If necessary, the Committee’s
first notice will indicate any special circumstances requiring an extension of
time for the Committee’s decision. The extension notice must indicate the date
by which the Committee expects to render its decision; an extension of

 

9



--------------------------------------------------------------------------------

time for processing may not exceed 90 days after the end of the initial 90-day
period for a determination. If the claimant’s claim is wholly or partially
denied, the Committee must give written notice of such denial within the time
provided in the preceding sentences. An adverse notice must specify the reason
for the denial. There also must be specific reference to the provisions of the
Plan or related documents or law on which the denial is based. If additional
materials or information is necessary for the claimant to perfect his or her
claim for benefits, it must be described and there must be an explanation of why
that material or information is necessary. An adverse notice must disclose
appropriate information about the steps that the claimant must take if he or she
desires to submit a claim for review of the adverse decision. If notice that a
claim has been denied is not furnished within the time required herein, the
claim is deemed denied.

(e) On proper written request for a review from the claimant to the Committee,
there must be a review by the Committee. The Committee must receive the
claimant’s written request before the 61st day after the claimant’s receipt of
notice that a claim has been denied according to (d) above. The claimant and his
or her authorized representative are entitled to be present and heard if any
hearing is used as part of the review. The Committee will determine whether
there will be a hearing. Before any hearing, the claimant or a duly authorized
representative may review all Plan documents and other papers that affect the
claim and may submit issues and comments in writing. The Committee must schedule
any hearing to give sufficient time for this review and submission, giving
notice as to the schedule and deadlines for the submissions. The Committee must
advise the claimant in writing of the final determination after review. The
decision on review must be written in a manner calculated to be understood by
the claimant and must include specific reasons for the decision and specific
references to the pertinent provisions of the Plan or related documents or law
on which the decision is based. The written final determination must be rendered
within 60 days after the request for review is received, unless special
circumstances (in the Committee’s discretion) require an extension of time for
processing. If an extension is necessary, the decision must be rendered as soon
as possible but no later than 120 days after the receipt of the request for
review.

(f) A claimant may not file any suit or other action for benefits under this
Plan unless and until he or she submits a proper written request for a review of
any adverse decision of such claim for benefits and then exhausts the
administrative process described herein. A claimant then shall have 90 days from
the date he or she receives an adverse final determination of such claim on
review under (e) above in which to file suit in a court of competent
jurisdiction for benefits under the Plan. If the claimant does not file suit
within such 90-day period, the claimant shall be forever barred from doing so.

14. AMENDMENT AND TERMINATION OF THE PLAN

The Board may at any time and from time to time modify, amend, suspend or
terminate the Plan or any Purchase Right granted hereunder, provided, however,
that (i) shareholder approval shall be required of any amendment to the Plan to
the extent Section 423 of the Code or other applicable law, rule or regulation
requires shareholder approval (including without limitation any amendment that
increases the aggregate number of shares of Common Stock that may be purchased
under the Plan or changes individuals who are eligible to participate in the
Plan other than as set forth herein); and (ii) no amendment to the Plan or a
Purchase Right may

 

10



--------------------------------------------------------------------------------

materially and adversely affect any Purchase Right outstanding at the time of
the amendment without the consent of the holder thereof, except to the extent
the Plan otherwise provides, as necessary to comply with applicable law or as
necessary to ensure that the Plan and any Purchase Rights granted hereunder
comply with the requirements of Section 423 of the Code. The Plan shall
terminate automatically at the time all shares of Common Stock subject to the
Plan have been purchased hereunder. Upon termination of the Plan, the Committee
shall give notice to affected Participants, terminate all payroll deductions,
terminate all outstanding Purchase Rights, and pay Participants (without
interest) any balances remaining in their Contributions Accounts as soon as
practicable following Plan termination, unless the Committee in its discretion
makes alternative provisions for handling the termination of the Plan.

15. UNFUNDED PLAN

Neither a Participant nor any other person shall, by reason of the Plan, acquire
any right in or title to any assets, funds or property of the Company or any
Subsidiary, including, without limitation, any specific funds, assets or other
property which the Company or any Subsidiary, in its discretion, may set aside
in anticipation of any liability under the Plan. Neither the Company nor any
Subsidiary shall be required to set aside any specific funds, assets or property
in anticipation of any liability under the Plan. A Participant shall have only a
contractual right to the Common Stock or amounts, if any, payable under the
Plan, unsecured by any assets of the Company or any Subsidiary. Nothing
contained in the Plan shall constitute a guarantee that the assets of such
corporations shall be sufficient to pay any benefits to any person.

16. USE OF FUNDS

The proceeds the Company receives from the sale of Common Stock pursuant to
Purchase Rights will be used for general corporate purposes.

17. WITHHOLDING TAXES

Upon the exercise of any Purchase Right under the Plan, in whole or in part, or
at the time of disposition of some or all of the Common Stock acquired pursuant
to the exercise of a Purchase Right or any other applicable time, the
Participant’s Employer shall withhold the minimum legally required applicable
federal, state and local taxes from a Participant’s Compensation or shall
require the Participant to remit to the Employer amounts sufficient to satisfy
all such federal, state and local withholding tax requirements prior to the
delivery or transfer of any certificate or certificates for shares of Common
Stock.

18. NO RIGHT OF CONTINUED EMPLOYMENT

Neither the Plan nor any Purchase Right shall confer upon a Participant the
right to continue in the employment of the Company or any Subsidiary or affect
any right of the Company or any Subsidiary to terminate the employment of such
Participant at any time for any reason.

 

11



--------------------------------------------------------------------------------

19. DISPOSITIONS OF STOCK

A Participant who acquires shares of Common Stock pursuant to the exercise of
Purchase Rights under this Plan shall notify the Committee, in writing, if he or
she sells, transfers, or otherwise disposes of such shares of Common Stock
before two years after the Purchase Date on which the Participant acquired such
shares.

20. NOTICES

Every direction, revocation or notice authorized or required by the Plan shall
be deemed delivered to the Company on the date it is received by the Company at
its principal executive offices and shall be deemed delivered to an Eligible
Employee on the date he or she receives it.

21. APPLICABLE LAW

To the extent not inconsistent with Section 423 of the Code and any Treasury
Regulations thereunder, all questions pertaining to the validity, construction
and administration of the Plan and any Purchase Rights granted hereunder shall
be determined in conformity with the laws of the State of Delaware, without
regard to the conflict of laws provisions of any state, to the extent not
preempted by federal law.

22. OTHER RESTRICTIONS ON PURCHASE RIGHTS AND SHARES

Notwithstanding any other provision of the Plan, no Purchase Rights may be
granted or exercised under the Plan for a Participation Period unless the shares
of Common Stock to be purchased under such Purchase Rights are covered by an
effective registration statement pursuant to the Securities Act of 1933, as
amended, as of the first day of such Participation Period. The Company may
impose such restrictions on any Purchase Rights and shares of Common Stock
acquired upon exercise of Purchase Rights as it may deem advisable, including
without limitation restrictions under the federal securities laws, the
requirements of any stock exchange or similar organization and any blue sky or
state securities laws applicable to such shares. Notwithstanding any other Plan
provision to the contrary, the Company shall not be obligated to grant any
Purchase Rights or issue, deliver or transfer shares of Common Stock under the
Plan or make any other distribution of benefits under the Plan, or take any
other action, unless such grant, delivery, distribution or action is in
compliance with all applicable laws, rules and regulations (including but not
limited to the requirements of the Securities Act of 1933, as amended, the
federal securities laws, or any blue sky or state securities laws). For example,
and not by way of limitation, the Company may postpone or terminate the grant of
a Purchase Right or the issuance of shares of Common Stock during any
Participation Period where the Company is prohibited from doing such acts under
applicable law, including without limitation, during any applicable blackout
period under the Sarbanes-Oxley Act of 2002. The Company may cause a restrictive
legend to be placed on any certificate issued for shares of Common Stock under
the Plan in such form from time to time as applicable laws and regulations may
require or legal counsel of the Company may advise.

23. SEVERABILITY

If any provision of the Plan is deemed illegal or invalid, the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included in the Plan, and such illegality or invalidity shall not affect the
remaining provisions of the Plan.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Plan to be executed as of the
20th day of March, 2006.

 

NTELOS HOLDINGS CORP. By:  

/s/ Michael B. Moneymaker

Name:   Michael B. Moneymaker Its:  

Executive Vice President and

Chief Financial Officer

 

13